DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 13, 21-23, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2018/0373143 (hereinafter referred to as Robinson).
Robinson, in the abstract, and in [0039] discloses a photoresist composition that includes a metal compound, wherein the photoresist can be subjected to EUV exposure (EUV photoresist).  Robinson, in [0043], and [0048], discloses that the metal included in the photoresist composition can be added as a coordination species such as metal-ligands, and that the metal can be lanthanum (lanthanides) or indium or antimony or silver, and Robinson, in [0049], discloses that the ligands includes alkenes (the claimed first ligand) that are attached to the metal (core group) (claims 1-2, 4).  Robinson, in [0020], [0039], [0043], [0048], [0049], [0057], and in claim 9, and claim 16, discloses that the photoresist composition includes a metal coordinated complex, wherein the metal can be lanthanum or indium or silver or antimony, and the ligand that forms the metal coordinated complex includes alkenes (first ligand), wherein the photoresist composition is coated on to a substrate (see [0003]), and exposed to EUV radiation and then developed (claim 13).  Robinson, as disclosed in the preceding sentences, teaches the same claimed metal compound containing photoresist, and has the same claimed metal component and ligands, and bakes the photoresist layer after exposure ([0057]) and will inherently cause the ligands to cleave from the metal (core) (claims 21, 23).  Robinson, in [0054], discloses that the metal component in the photoresist composition (includes solvent) is greater than 0.1 wt.% (claim 22).
Claim(s) 1-2, 4-10, 12-15, 17-21, 23, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2017/0271150 (hereinafter referred to as Chang).
Chang, in [0018], [0033], [0034], discloses photoresist composition that includes metal complex and multi-metal complex, i.e., metal complexed with ligands and metals complexed with other metals through ligands, the metal/metal atoms being the core, and different ligands complexed with different metals of the core, wherein the photoresist is a EUV resist.  Chang, in [0035], discloses that the metal core can be antimony, and the ligand can be a cyclopentadienyl or can includes alkenes, and is the same as the claimed first ligand.  Chang, in [0040], discloses that the metal can be complexed with ligands that have a cyclic structure and non-cyclic structure  or even a aromatic ring with a non-aromatic ring and that these structures can includes in them functional groups (linkers) such as COOH, amide (C(=O)NH), sulfone groups, carbonyl groups (esters, and acetic acid groups include C=O), ether groups, imine groups etc. (linker, claims 5, 17), and is the same claimed second ligands.  Chang, in [0039], discloses that the metals in the multi-metallic complex i.e., the core group with plurality of metals can include Sb, Ce, La, Ag, and is the same claimed metals recited (claims 1-2, 4-6, 8-10, 19-20).  Chang, in [0018], and [0033], discloses that the metals in the multi-metal complex includes metals attached to one another as ions (metal as metal ions), and complexed with plurality of ligands (first and second ligands), and Chang, in [0035], and [0040], discloses the claimed first and second ligands (claims 7, 12, 18).  Chang, in [0016], and [0026], discloses the patterning of the resist includes coating the resist composition on the wafer, exposing to radiation source and developing the exposed resist in a developer, wherein the resist layer can be exposed selectively to EUV radiation (EUV lithography) during the exposing process. Chang, in [0039], discloses the claimed metals (core, Sb, Ce, La etc.) in the multi-metallic complex present in the photoresist material, and in [0035], and [0040], discloses the claimed first and second ligands (claim 13).  Chang, in [0039], discloses that the negative tone photoresist after exposure becomes insoluble in the solvent, butyl acetate, only in the exposed region of the photoresist due to crosslinking i.e., the photoresist prior to exposure is dissolvable in a solvent (to form the composition) such as butyl acetate, and the same organic solvent (butyl acetate) can be used as the developer during negative tone development (hence the exposed regions form the pattern, and unexposed regions dissolve away during development) (claims 14-15).  Chang, in [0035], discloses the same claimed first ligand groups such as alkenes or cyclic alkenes, and in [0040], discloses ligands that includes cyclic with non-cyclic structures that include the claimed functional groups in the structure (linkers) and Chang, in [0025], and [0027], discloses that the photoresist can be subjected to a baking process.  Chang discloses the same claimed ligands and functional groups (linkers) and the same claimed metal core components, and Chang’s ligands will inherently cleave during the claimed heating process (claims 21, 23).
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed May 4, 2022, with respect to the rejection(s) of claims 1-9, and 13-20, under 35 U.S.C. 112(b), and the with respect to the rejection(s) of claims 1-20, under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-2,4-10,12-15,17-23.  See paragraph nos. 3, and 4, above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 19, 2022.